Exhibit 10.8

 



SERVICE AGREEMENT

Energy (i.e., coal, coal rights, hydrocarbons, oil and gas)

 

This Service Agreement is made to be effective as of June 15, 2013 between Focus
Gold Corporation, a Nevada corporation, (“FGLD”), and Carbon Energy Handling,
Inc. (“CEHI”).

 

WHEREAS, FGLD desires to retain CEHI to provide management, consulting,
financing, and administrative services relating to Energy (i.e., coal, coal
rights, hydrocarbons, oil and gas);

 

WHEREAS, FGLD has determined that it is in its best interest to engage an
independent management service contractor to provide a full scope of management,
personnel, administrative, supervisory, accounting and billing services relating
to all of the non-legal aspects of FGLD’s operations relating to Energy (i.e.,
coal, coal rights, hydrocarbons, oil and gas) and desires that CEHI render its
management services to FGLD in return for the consideration indicated herein;
and,

 

WHEREAS, CEHI, directly and through its affiliates has committed substantial
resources, incurred substantial expenses, has considerable experience and
expertise and has the present ability to provide the management, accounting,
administrative, non-professional personnel and other support services to FGLD
relating to Energy (the “Services”), all of which are anticipated to improve the
quality of services and efficiency of FGLD 's business operations and practice;
and

 

WHEREAS, CEHI has existing business opportunities, including and not limited to
each of the following: (A) the exclusive rights to negotiate for and acquire
leases for the exploration and development of coal located on real property
owned and/or controlled by Washington Corp. Sunlight Ranch, Jim Ridgeway, and
the United States Government’s Bureau of Land Management, all of which is
located in Carbon County, Montana (the “Coal Properties”); (B) plans and
preliminary discussions for a 20-40 mile railroad spur for the transportation of
coal to be built on the Coal Properties; and (C) a right of first refusal on any
coal leases owned or hereafter acquired in Carbon County, Montana.

 

NOW THEREFORE, IT IS AGREED that CEHI shall perform managerial and
administrative services for FGLD and provide professional personnel at the
locations where FGLD renders its business services upon the following terms and
conditions:

 

1.          CEHI shall provide the Services to FGLD.

 

2.          FGLD agrees to pay $10,000 per month for the Services.

 

3.          FGLD shall have the right to terminate this agreement by written
notice at any time. CEHI has the same right to terminate this agreement, subject
to an obligation to give FGLD reasonable notice to permit it to obtain
alternative services.

 

 

 

 

4.          Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

5.          Governing Law. This Agreement shall be governed by the laws of the
United States, State of Nevada.

 

6.          Binding Effect. This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors, and assigns.

 

7.          Entire Agreement. This Agreement contains the entire agreement
between the parties hereto and supersedes any and all prior agreements,
arrangements, or understandings between the parties relating to the subject
matter of this Agreement. No oral understandings, statements, promises, or
inducements contrary to the terms of this Agreement exist. No representations,
warranties, covenants, or conditions, express or implied, other than as set
forth herein, have been made by any party.

 

8.          Facsimile Counterparts. A facsimile, telecopy or other reproduction
of this Agreement may be executed by one or more parties hereto and such
executed copy may be delivered by facsimile of similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen, and such execution and delivery shall be considered valid,
binding and effective for all purposes. At the request of any party hereto, all
parties agree to execute an original of this Agreement as well as any facsimile,
telecopy or other reproduction hereof.

 

9.          Time is of the Essence. Time is of the essence of this Agreement and
of each and every provision hereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

  Focus Gold Corporation               By: /s/ Gordon F. Lee   Name: Gordon F.
Lee   Title: Chief Executive Officer       Carbon Energy Handling Inc.          
    By: /s/ Victoria J. Blackburn   Name: Victoria J. Blackburn   Title:
Secretary

 

 



2

